Citation Nr: 1139516	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  11-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952, and from February 1955 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge at the local RO; a copy of the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a) (2) (West Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran underwent a VA examination in connection with his initial claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  In pertinent part, the Veteran reported difficulty falling and staying asleep, disturbances of nightmares two to three times per week, intrusive thoughts two times per week, and anxiety when speaking in public, but denied panic attacks.  PTSD was diagnosed, and a Global Assessment Functioning (GAF) score of 56 assigned.  The examiner opined that the Veteran had intermittent symptoms and impaired social functioning and employment, explaining that "there is occasional decrease in work efficiency or intermittent periods of irritability to perform occupational tasks due to signs and symptoms but [the Veteran] is generally functioning satisfactorily." 

The evidence dated subsequent to that examination reflects a more severe symptomatology picture.  The Veteran reported having more than one panic attack per week and more frequent triggers in an August 2010 notice of disagreement, having nightmares in an October 2010 VA Form 21-4142, as well as continued sleep impairment in his May 2011 substantiate appeal.  In addition, an October 2010 Vet Center treatment record documented that the Veteran's "areas of sleep and anxiety show some increase in severity of symptoms."  Most recently, at the August 2011 Board hearing, the Veteran testified that his PTSD symptoms have worsened since the July 2010 VA examination.  He reported that his prescribed medication was increased, has been startled by loud noises, and experiences panic attacks and nightmares two to three times per week and memory problems, evidenced through his duties as a senior trustee at church.  The Veteran and his wife also discussed how his sleeping conditions have worsened, to include episodes on a weekly basis, and that it is difficult to socialize with friends.

Review of the record indicates that the Veteran's last, and only, VA examination for his service-connected PTSD was in July 2010, and that the evidence of record subsequent to the July 2010 VA examination report indicates that the Veteran's service-connected PTSD has worsened.  The Board finds that an additional examination is required to assess the current severity of the Veteran's PTSD, so that a current clinical picture of the Veteran's symptomatology is of record.  Barr

Moreover, the Veteran's claims file contains VA outpatient treatment records from April 2009 to October 2009 and from April 2010 to June 2010, as well as treatment records from the Vet Center in Pueblo, Colorado dated February 2010, March 2010, and from May 2010 to October 2010.  A June 2010 Vet Center treatment statement noted the Veteran has been receiving treatment since April 2009, and the Veteran testified at the Board hearing that he seeks monthly psychiatric treatment from the Pueblo Vet Center.  As records from the Pueblo Vet Center from April 2009 to February 2010 and from October 2010 to the present, and from VA facilities from June 2010 to the present, are not associated with the claims file, they must be obtained. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain all outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD, from June 2010 to the present, as well as from the Pueblo Vet Center from April 2009 to February 2010 and from October 2010 to the present.  Document all efforts to obtain such records and associated any negative replies/responses with the claims file.  If the requested information is unavailable, apprise the Veteran and his representative of the records that cannot be obtained, and give them the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must comment upon the presence or absence, and the frequency or severity, of the following symptoms due to PTSD: depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.  

The examiner must also enter a complete multi-axial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them the appropriate time period within which to respond.  Then, return the appeal to the Board.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

